Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 8 – 11 and 17 – 19 are cancelled.
Claims 20 – 26 are new.
Claims 1 – 7, 12 – 16, and 20 – 26 are presently pending in the application and have been examined below, of which claims 1, 7, 12, 16, 20, and 26 are presented in independent form.

Information Disclosure Statement
The information disclosure statements (IDS) dated 12/22/2020, 12/22/2020, 12/22/2020, 12/22/2020, and 12/22/2020 have been received and considered.

Response to Arguments
Claims 8 – 11, and 17 – 19 are cancelled. Accordingly, claim objections as well as claim rejections under 101 and 112 are withdrawn. 
Applicant’s arguments with respect to claims 1 – 7, 12 – 16, and 20 – 26 have been considered but they are moot in view of the new grounds of rejections.
On p. 9 of the Remarks on 03/05/2021 Applicant stated that it is clear that the signature of the block is not for verifying the block generation device. In addition, on p. 10 Applicant stated in the block generation process disclosed by King, the process only generates a Merkle root, and the Merkle root is used to verify the integrity of the data in the block. It is not used to verify the device that generates the block. Moreover, the fast track hash value and the chain hash value generated by the processing server are not used to verify the legitimacy of the device that generates the block
	Examiner respectfully disagrees. The limitation regarding device verification is disclosed by Georgiadis (US 2018/0137512) (Georgiadis in Para. [0137] discloses “The verification system 108 includes a recipient identifier generation module 204 that generates and provides to the recipient system a recipient identifier, a user identifier verification module 208 that verifies, authenticates, or validates the identities of the user, user device, and target device”)
The respective independent claim 7 is rejected under 35 USC 103.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) (2) the claimed invention was described in a
patent issued under section 151, or in an application for patent published or deemed
published under section 122(b), in which the patent or application, as the case may be, names
another inventor and was effectively filed before the effective filing date of the claimed
invention

Claims 1 – 6, 12 – 16, and 20 – 26 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by King (US 2018/0115413 A1) (hereafter King).

Regarding claim 1 King teaches: A block generation method, wherein the method is applied to a block generation device, (King, in Para. [0019] discloses “In other such embodiments, the processing server 102 may generate fast track blocks using the methods discussed herein, which may be digitally signed by the processing server 102, but provided to a domain authority for verification and further signing before addition to the blockchain.”), private key information is built in the block generation device, and the method comprises: signing a block generated by the block generation device according to the private key information to obtain a signed block; (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.” King, in Para. [0038] discloses “the processing server 102 may also include a signing module 218. The signing module 218 may receive data to be signed as input, may digitally sign the data, and may output the signed data to another module or engine of the processing server 102. In some instances, the signing module 218 may digitally sign data using a private key associated with the processing server 102.”);
and issuing the signed block to other node devices through a first node device in a blockchain network (King, in Para. [0016] discloses “a blockchain may be a permissioned blockchain where only authorized computing devices may operate as nodes, where a level of participation may be based on permissions associated therewith.”), wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power (Examiner note: the block generation device is met by the generation module 214) (King, in Para. [0038] discloses “the signing module 218 may receive the private key as input, or may identify the private key, such as by instructing the query module 210 to identify the private key in the memory 220 of the processing server 102. The signing module 218 may be configured to digitally sign terminal blocks and starting blocks generated by the generation module 214 of the processing server 102 prior to being written to the blockchain” King, in Para. [0039] discloses “The memory 220 may be configured to store data for use by the processing server 102 in performing the functions discussed herein, such as a private key, key pair, formatting rules, a blockchain, etc”).

Regarding claim 2 King teaches: The method according to claim 1, wherein the block generation device comprises a hash processor unit (King, in Para. [0022] discloses “The hash value may be a value that is generated via hashing of the most recent block added to the blockchain.”), before signing the block generated by the block generation device according to the private key (King, in Para. [0038] discloses “In some instances, the signing module 218 may digitally sign data using a private key associated with the processing server 102.”) the method comprises: performing hash calculation according to a specific hash algorithm built in the hash processor unit to obtain the block (King, in Para. [0007] discloses “generating, by a hashing module of the processing server, a fast track hash value via application of a first predefined hashing algorithm to the identified most recent fast track block”).

Regarding claim 3 King teaches: The method according to claim 1, wherein the block generation device comprises a hash processor unit, before signing the block generated by the block generation device according to the private key, the method comprises: performing hash calculation according to a specific hash algorithm built in the (King, in Para. [0016] discloses “a blockchain may also or alternatively include nearly any type of data as a form of transaction” King, in Para. [0030] discloses “The processing server 102 may include a receiving device 202. The receiving device 202 may be configured to receive data over one or more networks via one or more network protocols.” King, in Para. [0031] discloses “The receiving device 202 may also be configured to receive data signals electronically transmitted by computing devices 106 or other nodes in the blockchain network, or by input devices interfaced with the processing server 102”).

Regarding claim 4 King teaches: The method according to claim 2, wherein, before performing the hash calculation according to the specific hash algorithm built in the first processing unit to obtain the block (Examiner note: operations of a key processor unit is met by the operations of the signing module 218) (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.”), the method further comprises: obtaining transaction data through the first node device, wherein the block includes the transaction data (King, in Para. [0042] discloses “Each block in the blockchain 302, including both fast track blocks 304 and standard blocks 306, may include a block header 308 and one or more transaction values 310. The transaction values 310 may include transaction records or other data associated with transactions that are conducted using the blockchain 302”).

Regarding claim 5 King teaches: The method according to claim 1, wherein the method further comprises: obtaining, through the first node device, a signed block issued by a second node device in the blockchain network (King, in Para. [0025] discloses “For verification, the node may identify the earlier fast track block (e.g., based on timestamp) and hash that block using the predetermined hashing algorithm(s), and then verify that the fast track reference in the more recent fast track block is the same as the hash of the earlier fast track block.”); performing signature verification on the signed block issued by the second node device according to public key information; performing proof-of-work verification on the obtained signed block after the signification verification succeeds (King, in Para. [0037] discloses “the transmitting device 216 may also be configured to electronically transmit data signals superimposed or otherwise encoded with a public key used for verification of digital signatures generated by the processing server 102.”); and determining whether to add the signed block to a blockchain according to a result of the proof-of-work verification (King, in Para. [0003] discloses “a blockchain may contain thousands, millions, or billions of blocks, each of which must be verified by the new node prior to the generation and addition of new blocks to the blockchain.” King, in Para. [0026] discloses “the processing server 102 may be configured to digitally sign a fast track block prior to addition to the blockchain.”)

Regarding claim 6 King teaches: The method according to claim 1, wherein before signing the block generated by the block generation device according to the private key information, the method comprises: determining, through the first node device, a number of blocks between a block last generated by the block generation device and a latest block in the current blockchain; and determining that the number of the blocks is not less than a preset threshold m, wherein m is a positive integer greater than or equal to 1 and less than n, and n is a number of node devices in the blockchain network (Examiner note: managing and operating of nodes by the generated blocks of a blockchain using predetermined threshold values is met by a composing of the Merkle (i.e. hash) tree using predetermined values as a part of the blockchain operation process) (King, in Para. [0027] discloses “In cases where a fast track block may not include any transaction values, the block header may still include a Merkle root, such as of a Merkle tree generated using a null or other predetermined value, or may include a null or predetermined value in place of the Merkle root.”).

Regarding claim 12 King teaches: A block generation device, wherein the block generation device comprising: at least one processor unit, a communication interface, a memory and a communication bus (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.”); the at least one processor unit, the communication interface, and the memory communicate with each other through the communication bus; the (King, in Para. [0032] discloses “The communication module 204 may be configured to transmit data between modules, engines, databases, memories, and other components of the processing server 102”); the at least one processor unit is configured to run the program codes to implement the following operations: signing a block generated by the block generation device according to private key information built in the block generation device to obtain a signed block; and issuing the signed block to other node devices through a first node device in the blockchain network (King, in Para. [0003] discloses “a blockchain may contain thousands, millions, or billions of blocks, each of which must be verified by the new node prior to the generation and addition of new blocks to the blockchain.” King, in Para. [0038] discloses “the processing server 102 may also include a signing module 218. The signing module 218 may receive data to be signed as input, may digitally sign the data, and may output the signed data to another module or engine of the processing server 102. In some instances, the signing module 218 may digitally sign data using a private key associated with the processing server 102.”).

Regarding claim 13 King teaches: The block generation device according to claim 12, wherein the at least one processor unit comprises a main processor unit and a hash processor unit (King, in Para. [0022] discloses “The hash value may be a value that is generated via hashing of the most recent block added to the blockchain.”); and the main processor unit is configured to perform hash calculation according to a specific hash algorithm built in the hash processor unit to obtain the block (King, in Para. [0007] discloses “generating, by a hashing module of the processing server, a fast track hash value via application of a first predefined hashing algorithm to the identified most recent fast track block”).

Regarding claim 14 King teaches: The block generation device according to claim 13, wherein the at least one processor unit is also used for obtaining transaction data through the first node device, wherein the block includes the transaction data (King, in Para. [0016] discloses “a blockchain may also or alternatively include nearly any type of data as a form of transaction” King, in Para. [0030] discloses “The processing server 102 may include a receiving device 202. The receiving device 202 may be configured to receive data over one or more networks via one or more network protocols.” King, in Para. [0031] discloses “The receiving device 202 may also be configured to receive data signals electronically transmitted by computing devices 106 or other nodes in the blockchain network, or by input devices interfaced with the processing server 102”).

Regarding claim 15 King teaches: The block generation device according to claim 12, wherein the at least one processor unit comprises a main processor unit and a key processor unit (Examiner note: operations of a key processor unit is met by the operations of the signing module 218) (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.”); and the main processor unit is configured to sign the block according to the private key information in the key processor unit to obtain the signed block (King, in Para. [0038] discloses “the processing server 102 may also include a signing module 218. The signing module 218 may receive data to be signed as input, may digitally sign the data, and may output the signed data to another module or engine of the processing server 102. In some instances, the signing module 218 may digitally sign data using a private key associated with the processing server 102.”).

Regarding claim 16 King teaches: A block generation device, wherein the block generation device comprising: at least one processor unit, a communication interface, a memory and a communication bus; the at least one processor unit, the communication interface, and the memory communicate with each other through the communication bus; the memory is configured to store program codes (King, in Para. [0032] discloses “The communication module 204 may be configured to transmit data between modules, engines, databases, memories, and other components of the processing server 102”); the at least one processor unit is configured to run the program codes to implement the following operations: obtaining, through a second node device, a signed block issued by a first node device in a blockchain network (King, in Para. [0031] discloses “The receiving device 202 may also be configured to receive data signals electronically transmitted by computing devices 106 or other nodes in the blockchain network, or by input devices interfaced with the processing server 102”); performing signature verification on the signed block according to public key information; performing proof-of-(King, in Para. [0016] discloses “a blockchain may also or alternatively include nearly any type of data as a form of transaction that is or needs to be placed in a permission less, distributed database that maintains a continuously growing list of data records hardened against tampering and revision, even by its operators, and may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify King, in view of the teaching of Yamada which discloses verification of the block generation unit in order to higher security of the data processing in the system (Yamada, [0478, 0574]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.I.G./Examiner, Art Unit 2431      

Regarding claim 20 King teaches: A non-transitory computer readable storage medium applied to a block generation device, private key information is built in the block generation device, wherein the non-transitory computer readable medium is used for storing a computer program, and the computer program comprises instructions for performing the following method: 5signing a block generated by the block generation device according to the private key information to obtain a signed block (King, in Para. [0038] discloses “the processing server 102 may also include a signing module 218. The signing module 218 may receive data to be signed as input, may digitally sign the data, and may output the signed data to another module or engine of the processing server 102. In some instances, the signing module 218 may digitally sign data using a private key associated with the processing server 102.”); and issuing the signed block to other node devices through a first node device in a blockchain network (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.”).

Regarding claim 21, claim 21 dependent on claim 20 discloses a medium that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 21 and rejected for the same reasons.

Regarding claim 22, claim 22 dependent on claim 21 discloses a medium that is substantially equivalent to the method of claim 3 dependent on claim 2. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 22 and rejected for the same reasons.

Regarding claim 23, claim 23 dependent on claim 20 discloses a medium that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 23 and rejected for the same reasons.

Regarding claim 24 King teaches: The non-transitory computer readable storage medium according to claim 20, wherein the method further comprises: obtaining, through the first node device, a signed block issued by a second node device in the (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.”); 6performing signature verification on the signed block issued by the second node device according to public key information (King, in Para. [0038] discloses “the signing module 218 may also be configured to verify digital signatures of blocks or other data for inclusion in the blockchain, such as those may be generated by computing devices 106 or other nodes in the blockchain network, using public keys associated with the respective node.”); performing proof-of-work verification on the obtained signed block after the signification verification succeeds; and determining whether to add the signed block to a blockchain according to a result of the proof-of-work verification (King, in Para. [0016] discloses “a blockchain may also or alternatively include nearly any type of data as a form of transaction that is or needs to be placed in a permission less, distributed database that maintains a continuously growing list of data records hardened against tampering and revision, even by its operators, and may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith”).

Regarding claim 25 King teaches: The non-transitory computer readable storage medium according to claim 20, wherein, before signing the block generated by the block generation device according to the private key information, the method comprises: determining, through the first node device, a number of blocks between a (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.” King, in Para. [0004] discloses “The verification of such a large number of blocks may take a significant amount of time, during which new blocks may be added to the blockchain”); and determining that the number of the blocks is not less than a preset threshold m, wherein m is a positive integer greater than or equal to 1 and less than n, and n is a number of node devices in the blockchain network (Examiner note: as noted above, managing and operating of nodes by the generated blocks of a blockchain using predetermined threshold values is met by a composing of the Merkle (i.e. hash) tree using predetermined values as a part of the blockchain operation process) (King, in Para. [0027] discloses “In cases where a fast track block may not include any transaction values, the block header may still include a Merkle root, such as of a Merkle tree generated using a null or other predetermined value, or may include a null or predetermined value in place of the Merkle root.”).

Regarding claim 26 King teaches: A non-transitory computer readable storage medium, wherein the non-transitory computer readable medium is used for storing a computer program, and the computer program comprises instructions for performing the following method: obtaining, through a second node device, a signed block issued by a first node device in a blockchain network (Examiner note: data exchange communication between first and second node devices is met by data processing within the modular system comprising modules 210, 212, 214, 218) (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.”); performing signature verification on the signed block according to public key information (King, in Para. [0038] discloses “the signing module 218 may also be configured to verify digital signatures of blocks or other data for inclusion in the blockchain, such as those may be generated by computing devices 106 or other nodes in the blockchain network, using public keys associated with the respective node.”); performing proof-of-work verification on the signed block after the signature verification succeeds; and determining whether to add the signed block to a blockchain according to a result of the proof-of-work verification (King, in Para. [0016] discloses “a blockchain may also or alternatively include nearly any type of data as a form of transaction that is or needs to be placed in a permission less, distributed database that maintains a continuously growing list of data records hardened against tampering and revision, even by its operators, and may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 2018/0115413 A1) (hereafter King) and in view of Georgiadis et al. (US 2018/0137512) (hereafter Georgiadis).

Regarding claim 7 King teaches: A block generation method, wherein the method is applied to a block generation device, and the method comprises: obtaining, through a second node device, a signed block issued by a first node device in a blockchain network (Examiner note: It is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary)  (King, in Para. [0031] discloses “The receiving device 202 may also be configured to receive data signals electronically transmitted by computing devices 106 or other nodes in the blockchain network, or by input devices interfaced with the processing server 102” King, in Para. [0038] discloses “the processing server 102 may also include a signing module 218. The signing module 218 may receive data to be signed as input, may digitally sign the data, and may output the signed data to another module or engine of the processing server 102. In some instances, the signing module 218 may digitally sign data using a private key associated with the processing server 102.”); the signed block is generated by block generation device correspondinq to the first node device and siqned usinq the private key information built in the block generation device Examiner note: as noted above, the block generation device is met by the generation module 214) (King, in Para. [0038] discloses “the signing module 218 may receive the private key as input, or may identify the private key, such as by instructing the query module 210 to identify the private key in the memory 220 of the processing server 102. The signing module 218 may be configured to digitally sign terminal blocks and starting blocks generated by the generation module 214 of the processing server 102 prior to being written to the blockchain” King, in Para. [0039] discloses “The memory 220 may be configured to store data for use by the processing server 102 in performing the functions discussed herein, such as a private key, key pair, formatting rules, a blockchain, etc”).
King fails to explicitly teach: performing signature verification on the signed block according to public key information; 3performing proof-of-work verification on the signed block after the signature verification succeeds; and determining whether to add the signed block to a blockchain according to a result of the proof-of-work verification.
Georgiadis from the analogous technical field teaches: performing signature verification on the signed block according to public key information; 3performing proof-of-work verification on the signed block after the signature verification succeeds; and determining whether to add the signed block to a blockchain according to a result of the proof-of-work verification (Georgiadis in Para. [0137] discloses “The verification system 108 includes a recipient identifier generation module 204 that generates and provides to the recipient system a recipient identifier, a user identifier verification module 208 that verifies, authenticates, or validates the identities of the user, user device, and target device” Georgiadis in Para. [0295] discloses “The correctness of the signature can be verified, as the accompanying blockchain address is public.” Georgiadis in Para. [0295] discloses “if the transaction is removed from the containing block, regenerates the block and all blocks following and enforcing the decision on the network through corresponding proof-of-works.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify King, in view of the teaching of Georgiadis which discloses verification of the signature, the block generation unit in order to higher security of the data processing in the system (Georgiadis, [0137, 0295]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/V.I.G./Examiner, Art Unit 2431      

/TRANG T DOAN/Primary Examiner, Art Unit 2431